Citation Nr: 0407043	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  01-01 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
December 1964.  He died in September 1990, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 RO decision.  In 
November 2001, the Board issued a decision that determined 
that new and material evidence had been presented to reopen 
the claim for service connection for the cause of the 
veteran's death; and the Board then remanded the case to the 
RO for further action on the merits of the claim.  The RO 
thereafter continued to deny the merits of the claim for 
service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  At the time of his death, the veteran was not service-
connected for any condition.  

2.  Many years after service, the veteran developed 
adenocarcinoma of the stomach, and he died as a result of 
this stomach cancer.  The stomach cancer was not caused by 
any incident of service, including herbicide exposure during 
Vietnam service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute to 
the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in the Army from October 1961 to December 
1964, with service in Vietnam from July 1963 to June 1964.  
His service medical records show no cancer including stomach 
cancer.

Post-service medical records from early 1990 show the veteran 
was evaluated for abdominal symptoms, and soon thereafter was 
diagnosed as having adenocarcinoma of the stomach.  He then 
received months of treatment for this stomach cancer.  

The veteran died in September 1990.  The certificate of death 
indicates that the immediate cause of death was 
cardiorespiratory arrest, with the underlying cause being 
terminal adenocarcinoma of the stomach.  

A December 1991 award letter from the Agent Orange 
Administration reflects that the appellant was awarded 
survivor's benefits.  In that letter, the Special Master for 
Appeals stated that the veteran died of lymphoma and that the 
appellant had reported the veteran's presence in areas of 
defoliation operations, which justified the entitlement.

The appellant had an RO hearing in May 1995.  She maintained 
that the veteran's fatal stomach cancer was due to Agent 
Orange exposure during Vietnam service.

In a February 2000 statement, Rosa A. Coca Rivera, M.D., said 
the veteran had linitis plastica, probably the most severe 
type of adenocarcinoma of the stomach.  She noted that the 
veteran had been exposed to Agent Orange during his military 
service, and that he had no family history or other risk 
factors for developing the stomach cancer.  She opined that 
the veteran's fatal stomach cancer was due to Agent Orange 
exposure.

In November 2001, the RO sent correspondence to the appellant 
informing her of her rights and responsibilities under the 
Veterans Claims Assistance Act of 2000. 

In March 2002 and July 2002, the RO sent correspondence to 
Dr. Coca Rivera, requesting that she provide additional 
treatment information relating to the veteran.  In July 2002, 
a response was received from Dr. Coca Rivera.  The doctor 
indicated that she had never examined the veteran, and that 
he had died before she started her medical practice in Puerto 
Rico.  She stated that her opinion was based on records 
provided to her by the appellant.

II.  Analysis

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death.   
She contends that the veteran's fatal stomach cancer was 
caused by Agent Orange exposure during his Vietnam service.

The file shows that through correspondence, the rating 
decision, statement of the case, supplemental statements of 
the case, and the Board remand, the VA has notified the 
appellant of the evidence necessary to substantiate her 
claim.  Identified relevant medical records have been 
obtained, and a VA medical opinion is not necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

For service connection for the cause of a veteran's death, 
the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for certain 
listed diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service.  Stomach cancer is 
not one of the listed diseases.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence ordered by statute.  
38 U.S.C.A. § 1116(b).  According to the Agent Orange Act, 
the National Academy of Sciences (NAS) was selected to review 
and evaluate the available scientific evidence regarding 
associations between diseases and exposure to dioxin and 
other chemical compounds in herbicides, as an independent, 
nonprofit scientific organization, with appropriate 
expertise, and which was not part of the Federal Government.  
Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, 
P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  
The statute further provides that if the Secretary determines 
that a presumption of service connection is not warranted, 
the Secretary, not later than 60 days after making the 
determination, shall publish in the Federal Register a notice 
of that determination.  The notice shall include an 
explanation of the scientific basis for that determination.  
38 U.S.C.A. § 1116(c)(1)(B).  Pursuant thereto, the Secretary 
has published notice of diseases determined to be not 
associated with exposure to herbicide agents on several 
occasions, most recently in May 2003.  See 68 Fed.Reg. 27630 
(2003).  On this and earlier occasions, based on the medical 
and scientific evidence analyzed by NAS, the VA Secretary has 
found that gastrointestal tumors including stomach cancer are 
not causally related to herbicde exposure.  See Id.; 64 Fed. 
Reg. 59232 (1999).  

The Agent Orange law is of no benefit to the appellant's 
claim, since stomach cancer is not among the listed diseases 
subject to the law.  The Board has considered whether the 
veteran's fatal stomach cancer may otherwise be linked to 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  

The evidence shows the veteran served on active duty from 
1961 to 1964.  Adenocarcinoma of the stomach was first 
medically shown in 1990, and the veteran died of the illness 
later that year.  He had no established service-connected 
conditions during his lifetime.  

Statements by the appellant, to the effect that the veteran's 
stomach cancer was due to Agent Orange exposure, do not 
constitute competent medical evidence since, as a layman, she 
has no competence to give a medical opinion on diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As to the appellant's assertion that service connection for 
the cause of the veteran's death should be granted as she was 
awarded survivor's benefits under the Agent Orange Veteran 
Payment Program, such an award does not tend to prove her VA 
claim.  The requirements for payments under the Agent Orange 
Veteran Payment Program are different from what is required 
to establish a VA claim.  See Brock v. Brown, 10 Vet. App. 
155 (1997).  The Board further notes that in the Agent Orange 
Administration letter, the Special Master for Appeals stated 
that the appellant died of lymphoma.  However, there is no 
medical evidence of lymphoma.  All the medical records, 
including the death certificate, show the veteran had 
adenocarcinoma of the stomach.

In support of her claim, the appellant submitted a 2002 
medical opinion from Dr. Coca Rivera.  This doctor opined 
that the veteran's fatal stomach cancer was due to Agent 
Orange exposure in service.  While this doctor said she 
reviewed some records provided to her by the appellant, she 
never examined the veteran.  The doctor also failed to give 
adequate rationale for why she believed the veteran's stomach 
cancer was caused by Agent Orange exposure.  In comparison, 
in finding that stomach cancer is not one of the diseases 
linked to Agent Orange, the VA Secretary considered extensive 
medical and scientific evidence analyzed by the National 
Academy of Sciences.  Such comprehensive medical and 
scientific studies, finding no link between Agent Orange and 
stomach cancer, far outweigh the unsupported statement of the 
private doctor.

The weight of the credible evidence establishes that the 
veteran's fatal adenocarcinoma of the stomach developed many 
years after service, and this stomach cancer was not caused 
by any incident of service including herbicide exposure.  The 
stomach cancer was non-service-connected, and the veteran had 
no other established service-connected conditions.  A 
service-connected disability did not cause or contribute to 
the veteran's death.  Thus there is no basis for service 
connection for the cause of his death.  As the preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).






ORDER

Service connection for the cause of the veteran's death is 
denied.






	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



